Citation Nr: 0929732	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a bilateral knee condition claimed as 
bilateral knee injury, bilateral knee surgery, and bilateral 
knee replacement.  

In a January 2006 VA Form 9, the Veteran requested a Board 
hearing at a local Department of Veterans Affairs (VA) office 
before a member of the Board.  He subsequently clarified that 
he wanted a hearing at the RO before a hearing officer.  The 
hearing was scheduled for March 29, 2006, but in 
correspondence to the RO dated March 2006, the Veteran's 
representative cancelled the hearing because the Veteran was 
unable to travel to the RO.  Therefore, the Board considers 
the Veteran's hearing request to have been withdrawn.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's 
Osgood Schlatters disease was present prior to service.

2.  Clear and unmistakable evidence shows that the Veteran's 
Osgood Schlatters disease was not aggravated beyond its 
normal progression during service.

3.  Arthritis was not shown in service or for many years 
thereafter, and there is no competent evidence of a nexus 
between any current bilateral knee disability and service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a March 2005 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, a VA examination report, VA treatment 
reports, post service private treatment reports, and 
statements submitted by the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. 
§ 3.304(b)(1) (2008).

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all 
other lay and medical evidence concerning the inception, 
development, and manifestations of the impairment.  38 C.F.R. 
§ 3.304(b).

The initial question is whether the Veteran's claimed 
disability was present prior to service.  In this instance, 
the lower extremities were evaluated as normal on the 
entrance examination signed in November 1974 and January 
1975.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
added that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2008).  In the absence of any clinical 
findings pertaining to a bilateral knee condition at the time 
of the Veteran's entrance examination, the Board concludes, 
accordingly, that the presumption of soundness at entrance 
attaches. 
Nevertheless, for the reasons stated below, the Board finds 
that the record clearly and unmistakably demonstrates that 
the Veteran had a bilateral knee disability prior to service 
and that it was not permanently aggravated therein.  38 
U.S.C.A. § 1111.

The Veteran entered active service in January 1975.  Service 
treatment records indicate that the Veteran presented for 
treatment in February 1976 for his bilateral knees.  He 
reported that three years prior he had jumped a fence and 
heard his knees crack and the same day he noticed knots on 
both knees and had trouble walking.  He said it had been a 
recurring problem and that he was having trouble with his 
knees at that time.  Upon examination, the examiner found no 
swelling and the assessment was possible water on the knee.  
X-rays of the bilateral knees were taken that day and they 
revealed Osgood Schlatters disease.  The Veteran was seen 
several times in June, July and August of 1976 for complaints 
of bilateral knee pain.  A clinical record dated in September 
1976 indicates that the Veteran complained of bilateral knee 
pain which was aggravated by prolonged standing or matching.  
He had noted bilateral tibial tubercle ossicles for three 
years.  The Veteran said he had been unable to run for the 
previous year and had been under a light duty chit during 
that time.  He was a mechanic.  The report said there was no 
history of trauma.  Upon physical examination, the examiner 
found full range of motion, no effusion, ligaments stable, 
and bilateral tibial tubercle swelling.  X-rays revealed 
ossicles and the diagnosis was Osgood-Schlatters disease. 

A Medical Board was held in November 1976 with regards to the 
Veteran's bilateral knee disability.  The Medical Board found 
that the general physical examination was within normal 
limits except for the examination of the knees.  There was 
normal range of motion, no effusion, and the ligaments were 
stable.  Bilateral tibial tubercle swellings were present and 
were tender with palpation and percussion.  The flick and 
McMurray's tests were negative.  X-rays of both knees 
revealed small .75 centimeter ossicles within the patellar 
tendon, compatible with longstanding Osgood-Schlatters 
disease.  The diagnosis was Osgood-Schlatters disease, 
symptomatic, bilateral, which the Medical Board noted had 
existed prior to enlistment, with no significant 
abnormalities, and indicated that it was a childhood disease.  

It was the opinion of the Medical Board that the Veteran was 
unfit for full duty by reason of physical disability, and 
that such disability was neither incurred in, nor aggravated 
by, a period of active military service.  It also recommended 
that the Veteran be discharged from active service.  That 
disposition was approved and the Veteran was ordered to 
discharge processing.  A Certificate Relative to a Full and 
Fair Hearing before a Physical Evaluation Board dated in 
November 1976 was signed by the Veteran.  He certified that 
it had been fully explained to him that the Medical Board had 
found him to be unfit for further naval service by reason of 
Osgood-Schlatters disease, symptomatic, bilateral, a physical 
disability which existed prior to enlistment and which has 
not been aggravated by service.  He also waived his rights to 
a hearing before a Physical Evaluation Board and requested 
that he be administratively discharged from the naval service 
as soon as possible.  

In May 1997, the Veteran was seen by his private primary 
physician for complaints of pain in the right knee.  He 
reported that he had twisted his knee 6 days prior when he 
fell at his barn.  He also said that several years before 
that time he had torn everything in the knee and had to have 
surgery.  He had since had an arthrocentesis.  Upon physical 
examination, the Veteran walked with a limp.  He had a little 
swelling of the right knee but no real effusion.  Any 
attempts to move the knee 
were quite painful.  The assessment was sprain with possible 
internal derangement of the right knee.  In August 1997, the 
Veteran was seen by the same physician who noted some 
deformity of the right knee, with normal dynamics, and pain 
on extension and flexion.  The assessment was knee pain 
secondary to osteoarthritis.  In March 1998, the physician 
assessed the Veteran as having osteoarthritis of the knee 
secondary to an old injury.  In April 1998, the physician 
noted that his old injury occurred several years ago with an 
initial arthroscopy, and the assessment was right knee 
arthritis.  After having another arthroscopy, in August 1998 
the Veteran reported to the physician that he had recently 
strained his leg on the job when trying to help someone load 
a concrete object into a car.

The Veteran was treated at an orthopedic clinic in January 
1999.  The physician noted that the Veteran had a long 
history of right knee problems.  He stated that the Veteran 
was apparently thrown off a horse in 1987 and was treated at 
that time with surgery and a cast.  His complaint at that 
visit was severe right knee pain.  The Veteran said that he 
had had his knee scoped the previous May which did not seem 
to help him much.  The examiner noted that the past medical 
history other than that was unremarkable.  In March 1999, the 
Veteran underwent a right total knee arthroplasty for 
degenerative joint disease, right knee.  The Veteran returned 
to the orthopedic clinic in December 1999.  He reported that 
was had been doing well until about two months prior when he 
had some logs fall on his right knee, actually pinning him.  
He had significant pain in the knee and since that time he 
had experienced some pain and swelling in it.  He said it had 
gotten somewhat better but then a couple weeks prior he 
jumped off a ladder and twisted his left knee.  He said he 
heard a significant pop and since that time has been unable 
to straighten it out all the way, having pain mainly along 
the medial aspect of his knee.  The examiner stated that 
there was no real prior history of left knee problems.  
Physical examination showed the right knee to have moderate 
effusion and no gross instability.  The left knee had a 
marked effusion.  He had medial joint line tenderness and a 
positive result on the McMurray's test and an examination 
consistent with medial meniscal pathology.  The left knee was 
aspirated and injected.                  

In March 2000, the Veteran sought treatment from his primary 
physician for his left knee condition.  He related that in 
January 2000, he was at work, stepped off a ladder, and 
twisted his left knee.  Upon physical examination, the 
physician found that the Veteran had a healed surgical scar 
on the right knee.  There was some sensation of having slight 
bursal fluid accumulation.  The left knee revealed no true 
laxity of the joint but there was a marked amount of 
crepitation and bursal fluid accumulation palpated.  The 
assessment included torn cartilage of the left knee and 
bursitis of the left knee.  In September 2001, the Veteran 
underwent a left total knee arthroplasty for left knee 
degenerative arthritis.

During a December 2001 visit to his primary physician, the 
Veteran complained of left knee pain.  He said that the 
injury dates back to an injury at work that occurred in 
December 1999.  Upon physical examination, the physician said 
that the Veteran had a knee replacement scar on both knees.  
The assessment was bilateral knee pain secondary to knee 
replacement and osteoarthritis.  X-rays of the left knee were 
taken in April 2003 which showed a total knee prosthesis.  No 
joint effusion was seen, no loosening or mal-alignment was 
evident, and no fracture was seen.  The impression was total 
left knee prosthesis.     

VA treatment records reflect that the Veteran was seen in 
September 2003 for complaints of bilateral knee pain.  He 
reported that he first began having problems with joint pain 
in 1996.  X-rays were taken in March 2004, which showed good 
positioning of his of his prosthetic devices with no evidence 
of loosening.  On the right knee he had a little bit of 
possible patellar impingement, but he was asymptomatic at 
that time.  Upon physical examination in March 2004 the 
impression was satisfactory results of bilateral total knee 
replacements.  Subsequent treatment records noted continued 
complaints concerning his knees. 

The Veteran was afforded a VA joints examination in June 
2006, during which the claims file was available and 
reviewed.  The Veteran complained of constant pain in the 
entire knee, bilaterally.  He was on medication which he said 
helped.  He said he can get flare-ups with long sitting, long 
riding in a car, any walking, and with strenuous activity.  
He denied using crutches, braces, or canes.  He reported that 
he started having problems with his knees during the second 
week of boot camp and saw the medics on numerous occasions in 
service, and finally received a Medical Board and was 
discharged from service early because of his knees.  Since 
leaving the service in 1976, he said that he has had problems 
off and on with his knees over the years, but that his knees 
became much worse in 1996.  He said he had an on the job 
injury involving his left knee.  He also said that he had 
total knee replacements on both knees and that the surgery 
did not help the pain all that much, but it helped the 
arthritis pain.  He denied any episodes of dislocation or 
inflammatory arthritis.  Following physical examination, the 
diagnoses were bilateral Osgood Schlatters disease which 
existed prior to service, arthritis of the knees, and 
bilateral knee replacements with residuals including 
instability and pain.  The examiner opined that is less 
likely than not that the Veteran's current bilateral knee 
conditions are etiologically related to his military service.  
The examiner believed that the Veteran's Osgood Schlatters 
disease existed prior to service.  Additionally, the examiner 
opined that his military service did not increase the 
severity of the Veteran's chronic Osgood Schlatters disease. 

The evidence of record clearly and unmistakably establishes 
that the Veteran's Osgood-Schlatters disease existed prior to 
service.  The service treatment records reflect the Veteran 
reporting that three years prior to February 1976 
(approximately two years before entering active service) he 
had jumped a fence and heard his knees crack and the same day 
he noticed knots on both knees and had difficulty walking.  
He stated that his knees had been a recurring problem.  In 
September 1976, the Veteran said he had noted bilateral 
tibial tubercle ossicles for three years and that there was 
no history of trauma.  The November 1976 Medical Board, 
following examination of the Veteran, found that the Veteran 
suffered from symptomatic and bilateral Osgood-Schlatters 
disease that existed prior to enlistment.  In addition, 
following review of the claims file and examination of the 
Veteran, the June 2006 VA examiner opined that the Veteran's 
Osgood Schlatters disease existed prior to service.  There is 
no competent medical opinion to the contrary.  

The Veteran, in a statement prepared by his representative, 
contends that he had no bilateral knee disability prior to 
entering the service and that his knee injury did not begin 
until mid way through basic training.  He asserts that the 
physical training, obstacle courses, kneeling, and crawling 
caused his bilateral knee disabilities.  He also claims that 
his duties as an auto mechanic, which involved standing on 
concrete floors, squatting, and kneeling, contributed to his 
knee injury.  The Veteran also avers that he was not given 
the opportunity to read, nor did he understand, the document 
dated in November 1976 in which he certified that it had been 
fully explained to him that the Medical Board had found him 
to be unfit for further naval service by reason of  bilateral 
Osgood-Schlatters disease, which existed prior to enlistment 
and which had not been aggravated by service.  However, on at 
least two occasions during active service, when seen for his 
bilateral knee condition, the Veteran reported to treatment 
providers that he had knee problems which preexisted active 
service.  He described an incident which occurred 
approximately two years before entering active service in 
which he had jumped a fence and heard his knees crack, and he 
said that he noticed knots on both knees the same day and had 
trouble walking.  In September 1976, after approximately 1 1/2 
years of active service, the Veteran stated that he had noted 
bilateral tibial tubercle ossicles for three years.  

While the Veteran now contends he had no knee condition prior 
to service, his statements in the service treatment records 
contradict his current contentions.  His statements to in-
service clinicians concern matters over which he is competent 
to testify, such as hearing his knees crack after jumping a 
fence, noticing knots on both knees, and having difficulty 
walking.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Those 
statements were made in the context of treatment, and are 
more contemporaneous in time to the occurrence than the 
current statement rendered approximately 30 years after 
service.  Thus, the Board finds the current statement as to 
the onset of his knee condition is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence); see also Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Turning to whether the Osgood-Schlatters disease underwent an 
increase in service beyond normal progression, the only 
competent medical evidence in the record addressing this 
question is the Medical Board report and the June 2006 VA 
joints examination.  As noted above, the Medical Board found 
that such disability was neither incurred in, nor aggravated 
by, a period of active military service.  The June 2006 VA 
examiner felt that the Veteran's military service did not 
increase the severity of his chronic Osgood Schlatters 
disease.  Both of these opinions were rendered following 
physical examination, and the VA examiner's opinion was also 
based upon review of the claims file. 

At most, the Veteran experienced symptoms of his preexisting 
Osgood Schlatters disability during service, with no increase 
in the underlying disability.  Such conclusion is supported 
by the service treatment records, the Medical Board and VA 
examination findings.  
 
Moreover, there is no competent medical opinion of record 
which provides a nexus between the Veteran's current 
bilateral knee disabilities and active service.  Neither the 
private treatment reports, the VA examination report, nor the 
VA treatment reports establish this link.  Specifically, the 
VA examiner opined that the current disorders are not related 
to his military service.  Such opinion is supported by the 
evidence in the record, which reflects that his current 
arthritis and knee replacements are the result of multiple 
post-service incidents.  As mentioned above, in May 1997, he 
said that he had recently twisted his right knee when he fell 
at his barn, and that several years prior to that time he had 
torn everything in the knee and had to have surgery.  In 
August 1998, the Veteran told a physician that he had 
recently strained his leg on the job.  In January 1999 a 
physician noted that the Veteran had a long history of right 
knee problems and had been thrown off a 
horse in 1987 and was treated with surgery and a cast.  In 
December 1999, after undergoing a right total knee 
arthroplasty, the Veteran said that he had some logs fall on 
his right knee, causing pain and swelling.  Shortly after the 
logs incident, 
he said he jumped off a ladder and heard a pop as he twisted 
his left knee.  In December 2001, after having a left total 
knee arthroplasty, the Veteran said that he had left knee 
pain from a December 1999 work injury.  In September 2003, 
the Veteran reported to a VA examiner that he first began 
having problems with joint pain in 1996.  

Thus, the only opinion linking his current knee disabilities 
to service is the Veteran's.  Nothing on file shows that the 
Veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
he is competent to state his symptoms, the Veteran is not, as 
a layperson, qualified to render a medical diagnosis or an 
opinion concerning the relationship of the current knee 
disabilities to service, as the disabilities at issue require 
medical expertise and medical testing to diagnose and 
evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Accordingly, 
the Veteran's opinion as to the relationship between his knee 
condition and service is entitled to no probative value.  

Moreover, to the extent that the Veteran contends his knee 
problems have existed ever since service, the Board finds 
such contention is not credible in light of the evidence of 
record.  In this regard, records from private treatment 
providers dating prior to his date of claim all show a 
history of current knee complaints beginning in 1996, with a 
history of a significant injury in 1987.  At no time did the 
Veteran mention service as the origin of his knee problems 
until after he filed his claim for benefits.  Thus, the Board 
finds the Veteran's statements to treatment providers 
regarding the onset of his bilateral knee conditions to be 
more credible than his statements subsequent to the filing of 
his claim.  See Cartright, supra.   

As a final mater, although the evidence indicates that the 
Veteran has a current diagnosis of arthritis of the bilateral 
knees, there is no medical evidence that such disability 
manifested within one year from the date of termination of 
service.  Therefore, arthritis in the bilateral knees may not 
be presumed to have been incurred in or aggravated by 
service.  

In summary, while the Veteran experienced symptoms of his 
preexisting bilateral Osgood Schlatters disease during 
service, the evidence clearly and unmistakably demonstrates 
that such disability preexisted service and was not 
aggravated therein.  In addition, there is no competent 
medical opinion linking any current bilateral knee disability 
to the Veteran's military service, and such disabilities 
initially manifested many years after service.  Therefore, 
the preponderance of the competent evidence is against a 
finding of service connection for a bilateral knee 
disability.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a bilateral knee disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


